internal_revenue_service number release date index number --------------------------------------- ----------------------------------- --------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b04 plr-137922-12 date march legend insurance fund ------------------------------------------------------------ trust state ----------------------------------------- --------------------------------------------------- manager ------------------------------------------------------------ x -------------------------------------- dear ------------------- this is in response to your request for a ruling that insurance fund’s investment in the central fund will not cause contract holders to be treated as the owners of the shares of the insurance fund for federal_income_tax purposes facts insurance fund is registered with the securities_and_exchange_commission sec as a series of trust and its shares are registered with the sec under the securities act of as amended the securities act trust is a business_trust formed under the laws of state and is registered under the investment_company act of as amended the act as an open-end management investment_company pursuant to sec_851 of the internal_revenue_code the code insurance fund is treated as a separate corporation insurance fund has elected to be treated as a regulated_investment_company ric under subchapter_m part of the code and plr-137922-12 intends to qualify for the tax treatment afforded rics under the code for each of its taxable years shares of insurance fund are offered to insurance_company segregated_asset accounts collectively separate_accounts to serve as investment vehicles for variable life_insurance policies and variable_annuity contracts purchased by individuals collectively variable_contracts and the individuals holding the variable_contracts the contract holders except as otherwise permitted by sec_1_817-5 of the income_tax regulations all of the shares of insurance fund are held directly or indirectly by one or more separate_accounts of one or more insurance_companies and public access to insurance fund is available exclusively through the purchase of a variable_contract within the meaning of sec_817 currently the sole owners of the insurance fund shares are these separate_accounts however from time to time shares of insurance fund may also be offered to and held by i other permitted holders described in sec_1 f or ii one or more investment companies registered under the act that are funds of funds the shares of which except as otherwise permitted by sec_1_817-5 are offered exclusive to separate_accounts of insurance_companies each separate_account that holds or will hold shares of insurance fund will be a separate_account registered with the sec as a unit_investment_trust under the act or is exempt from registration under the act although the terms of each variable_contract may differ the applicable insurance_company generally will hold the premiums_paid by a contract holder net of any fees or commissions and any income earned on the net_premiums in a separate_account a contract holder generally is able to allocate amounts held in the separate_account among several different subaccounts that correspond to the variable investment options under his or her variable_contract at least one subaccount will correspond to an investment in insurance fund insurance fund is managed by manager a registered investment adviser under the investment advisers act of as amended subject_to the supervision of trust’s board_of trustees manager is responsible for managing insurance fund’s investments by executing transactions in accordance with insurance fund’s investment objectives policies and restrictions which are set forth in insurance fund’s prospectus and statement of additional information as filed periodically with the sec and providing related administrative services and facilities under an investment advisory agreement between insurance fund and manager insurance fund seeks to achieve its investment objective by investing primarily in various types of debt instruments in addition insurance fund may invest from time to time in an affiliated market fund for purposes of investing any cash that remains uninvested by manager on any given day eg due to investor purchases and receipt of interest on portfolio securities or for temporary defensive purposes in response to adverse market political economic or other conditions plr-137922-12 manager currently proposes to establish a pooled investment vehicle that would invest in x a particular segment of the debt markets the central fund insurance fund will invest a portion of its assets in the central fund in place of investing such assets directly in x the central fund is organized as a series of a business_trust formed under the laws of state and such trust is registered under the act as an open-end management investment_company the shares of the central fund will be registered with the sec under the securities act pursuant to sec_851 of the code the central fund will be treated for federal_income_tax purposes as a separate corporation the central fund will elect to be treated as a ric under subchapter_m part of the code and intends to qualify for the tax treatment afforded rics under the code for each of its taxable years manager will act as the investment adviser to the central fund similar to insurance fund subject_to the supervision of the applicable trust’s board_of trustees manager will be responsible for managing the central fund’s investments by executing transactions in accordance with the central fund’s investment objectives policies and restrictions which are set forth in the central fund’s prospectus and statements of additional information as will be filed periodically with the sec and providing related administrative services and facilities under an investment advisory agreement between the central fund and manager the central fund will be established for exclusive use by certain entities and accounts for which manager acts as investment adviser therefore shares of the central fund will be available for purchase only by certain manager-advised entities and accounts including without limitation insurance fund some of these entities and accounts that will invest in the central fund are directly available to investors other than through the purchase of variable_contracts including certain publicly available manager-advised mutual funds that are treated as rics subchapter_m part of the code for federal_income_tax purposes in this respect public access to the central fund is available indirectly to investors other than contract holders initially insurance fund expects to set an internal target allocation for its investment in the central fund any such target allocation will not be set out in insurance fund’s registration_statement or otherwise made available to insurance fund shareholders rather the registration_statement will indicate only that insurance fund can achieve exposure to certain debt securities either directly or indirectly through another mutual_fund advised by manager accordingly insurance fund would not provide notice to insurance fund shareholders of a change in an internal target allocation manager in its capacity as investment adviser to insurance fund and subject_to the supervision of trust’s board_of trustees may determine to change insurance fund’s internal target allocation to the central fund from time to time in its sole and absolute discretion depending on among other factors insurance fund’s investment strategy changes in market conditions and manager fund’s market outlook as such the percentage of insurance fund’s assets invested in central fund will not be plr-137922-12 fixed in advance of any contract holder’s investment and could be changed at any time by manager fund insurance fund represents that its investment in the central fund will be made in accordance with the investment diversification requirements of sec_817 of the code and the income_tax regulations thereunder the central fund is not eligible for the look- through treatment provided for certain investment companies partnerships and trusts under sec_1_817-5 because not all beneficial interests in the central fund will be held by one or more segregated accounts of one or more insurance_companies or other permitted holders under sec_1 817-f f thus for purposes of these requirements insurance fund’s investment in the central fund will be treated as a single investment pursuant to sec_817 and sec_1_817-5 no more than of the value of insurance fund’s total assets will be represented by any one investment no more than of the value of insurance fund’s total assets will be represented by any two investments no more than of the value of insurance fund’s total assets will be represented by any three investments and no more than of the value of insurance fund’s assets will be represented by any four investments other than a contract holder’s ability to allocate the variable_contract premiums and transfer amounts in a separate_account to and from the insurance_company subaccount corresponding to insurance fund all investment decisions concerning insurance fund are made by manager in its sole and absolute discretion subject_to supervision by trust’s board_of trustees the contract holders do not have and will not have any current knowledge of insurance fund’s specific assets or insurance fund’s specific allocation to the central fund insurance fund’s portfolio holdings however are made available on a delayed basis in monthly postings on manager’s website in quarterly filings with the sec and in annual and semi-annual reports to shareholders the contract holders cannot and will not be able to direct insurance fund’s investment in any particular asset or recommend a particular investment or investment strategy and there is not and will not be any agreement or plan between manager and a contract holder regarding a particular investment of insurance fund no contract holder can or will be able to communicate directly or indirectly with manager concerning the selection quality or rate of return on any specific investment or group of investments held by insurance fund the contract holders do not have and will not have any legal equitable direct or indirect ownership_interest in any of insurance fund’s assets rather the contract holders have and will have only a contractual claim against the insurance_companies offering the variable_contract to collect from the insurance_companies under the terms of their specific variable_contracts insurance fund represents that the foregoing statements in this paragraph will remain true as it invests in the central fund except as otherwise permitted by sec_4982 all shares of insurance fund will be held directly or indirectly by the separate_accounts of life_insurance_companies that are held in connection with variable_contracts and insurance fund therefore will qualify for plr-137922-12 the exception from federal excise_tax provided by sec_4982 unless a contract holder is treated as a shareholder of insurance fund pursuant to the investor_control requirements of revrul_81_225 1981_2_cb_12 and revrul_82_54 1982_1_cb_11 requested ruling insurance fund a ric that is offered to separate_accounts and other permitted holders under sec_1_817-5 requests the service to rule that its investment in the central fund a publicly available ric will not cause the contract holders to be treated as the owners of the shares of insurance fund for federal_income_tax purposes law and analysis sec_61 of the code provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends sec_817 and sec_1 set forth diversification requirements for segregated_asset accounts on which variable_contracts are based sec_817 and sec_1 f provide a look-through_rule for determining whether the diversification requirements are met the look-through_rule applies to a regulated_investment_company partnership or trust but only if a all the beneficial interests in the investment_company partnership or trust are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to the investment_company partnership or trust is available exclusively through the purchase of a variable_contract under sec_1 f the following four categories of beneficial_interest are ignored for purposes of determining whether these two requirements are satisfied interests held by the general account of a life_insurance_company or a corporation related to a life_insurance_company but only if the return of such interest is computed in the same manner as the return on an interest held by a segregated_asset_account is computed there is not intent to sell such interests to the public and a segregated_asset_account of such life_insurance_company also holds or will hold a beneficial_interest in the investment_company partnership or trust interest held by a manager or a corporation related to the manager of the investment_company partnership or trust the return on such interest is computed in the same manner as the return on an interest held by a segregated_asset_account is computed and there is not intent to sell such interests to the public interests held by the trustee of a qualified_pension or retirement_plan or plr-137922-12 interests held by the public or treated as owned by the policyholders pursuant to revrul_81_225 but only if a the investment_company partnership or trust was closed to the public in accordance with revrul_82_55 1982_1_cb_12 or b all the assets of the segregated_asset_account are attributable to premium payments made by policyholders before date to premium payments made in connection with a qualified_pension or retirement_plan or to any combination of such premium payments a long standing doctrine_of taxation provides that taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed-the actual benefit for which the tax is paid 281_us_376 the incidence of taxation attributable to ownership of property is not shifted if the transferor continues to retain significant control_over the property transferred without regard to whether such control is exercised through specific retention of legal_title the creation of a new equitable but controlled interest or the maintenance of effective benefit through the interposition of a subservient agency 435_us_561 333_us_591 309_us_331 749_f2d_513 8th cir reversing 578_fsupp_398 n d iowa revrul_77_85 1977_1_cb_12 considers a situation in which the individual purchaser of a variable_annuity contract retains the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the purchaser also is able to exercise an owner’s right to vote account securities either through the custodian or individually the service concludes that the purchaser possesses significant incidents_of_ownership over the assets held in the custodial_account the service reasons that if a purchaser of an investment annuity_contract can select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets is included in the purchaser’s gross_income in revrul_80_274 1980_2_cb_27 the service applying revrul_77_85 concludes that if a purchaser of an annuity_contract can select and control the certificates of deposit supporting the contract then the purchaser is considered the owner of the certificates of deposit for federal_income_tax purposes similarly revrul_81_225 1981_2_cb_12 concludes that investments in mutual_fund shares to fund annuity_contracts are considered to be owned by the purchaser of the annuity if the mutual_fund shares are available for purchase by the general_public revrul_81_225 also concludes that if the mutual_fund shares are available only through the purchase of an annuity_contract then the sole function of the fund is to provide an investment vehicle that allows the issuing insurance_company to meet its obligations under its plr-137922-12 annuity_contracts and the mutual_fund shares are considered to be owned by the insurance_company in revrul_82_54 1982_1_cb_11 the purchaser of certain annuity_contracts can allocate premium payments among three funds and has an unlimited right to reallocate contract value among the funds prior to the maturity_date of the annuity_contract interests in the funds are not available for purchase by the general_public but are instead only available through purchase of an annuity_contract the service concludes that the purchaser’s ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual_fund shares in christoffersen v u s the eighth circuit considered the federal_income_tax consequences of the ownership of the assets supporting a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in an account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time the taxpayers also had the right upon seven days notice to withdraw funds surrender the contract or apply the accumulated value under the contract to provide annuity payments the court_of_appeals held that the taxpayer not the insurance_company that issued the annuity_contract owned the mutual_fund shares for federal_income_tax purposes thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares in revrul_2003_91 2003_2_cb_347 a variable_contract holder does not have control_over segregated account assets sufficient to be deemed the owner of the assets the variable_contracts at issue are funded by a separate_account that is divided into sub-accounts the issuing insurance_company can increase or decrease the number of sub-accounts at any time but there will never be more than sub-accounts available under the contracts each sub-account offers a different investment strategy interests in the sub-accounts are available solely through the purchase of a contract the investment activities of each sub-account are managed by an independent investment_advisor there is no arrangement plan contract or agreement between the contract holder and the issuing insurance_company or between the contract holder and the independent investment_advisor regarding the availability of a particular sub account the investment strategy of any sub-account or the assets to be held by a particular sub- account other than a contract holder’s right to allocate premiums and transfer funds among the available sub-accounts all investment decisions concerning the sub- accounts are made by the issuing insurance_company or the independent investment_advisor in their sole and absolute discretion a contract holder has no legal equitable direct or indirect interest in any of the assets held by a sub-account but has only a contractual claim against the issuing insurance_company to collect cash in the form of plr-137922-12 death_benefits or cash surrender values under the contract the service concludes that based on all the facts and circumstances the contract holder does not have direct or indirect control_over the separate_account or any sub-account asset and therefore the contract holder does not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 2003_2_cb_350 the purchasers of variable_annuity and variable life_insurance contracts are able to allocate their premiums among different sub-accounts each sub-account invests in a partnership none of the partnerships is a publicly_traded_partnership under sec_7704 of the code and all the partnerships are exempt from registration under the federal securities laws interests in each partnership are sold in private_placement offerings and are sold only to qualified purchasers that are accredited investors or to no more than accredited investors in the ruling the service holds that the purchasers of the variable_annuity and variable life_insurance contracts are the owners for federal_income_tax purposes of the partnership interests that fund the variable_contracts if interests in the partnerships are available for purchase by the general_public the service further holds that if the purchasers of the variable_annuity and variable life_insurance_contract are considered the owners of the partnership_interest that fund the variable_contracts the contract purchasers must include any interest dividends or other income derived from the partnership_interest in gross_income in the year in which the income is earned in revrul_2007_7 2007_1_cb_468 which clarified and amplified revrul_81_225 and revrul_2003_92 the service held that the holder of a variable_contract is not treated as the owner of an interest in a ric that funds the variable_contract solely because interest in the same ric are also available to investors described in sec_1 f analysis the determination of whether the contract holders have sufficient incidents_of_ownership over insurance fund’s shares to be deemed the owners of those shares depends on all of the relevant facts and circumstances except as otherwise permitted by sec_1_817-5 shares of insurance fund are available exclusively through the purchase of variable_contracts a contract holder cannot and will not be able to direct insurance fund’s investment in any particular asset or recommend a particular investment or investment strategy other than a contract holder’s ability to allocate the variable_contract premiums and transfer amounts in the applicable separate_account to and from the insurance_company subaccount corresponding to insurance fund all investment decisions concerning insurance fund are and will be made by manager in its sole and plr-137922-12 absolute discretion subject_to supervision by trust’s board_of trustees there is not and there will not be any arrangement plan contract or agreement between manager and a contract holder regarding the availability of insurance fund through a subaccount available under the contract holder’s variable_contract or the specific assets to be held by insurance fund no contract holder can or will be able to communicate directly or indirectly with manager concerning the selection quality or rate of return on any specific investment or group of investments held by insurance fund a contract holder does not have and will not have any legal equitable direct or indirect ownership_interest in any of the assets of the insurance fund but rather has and will have only a contractual claim against the life_insurance_company offering the variable_contract to receive cash from the insurance_company under the terms of his or her variable_contract the investment strategy of insurance fund is sufficiently broad to prevent the contract holders from making particular investment decisions through investment in insurance fund the percentage of insurance fund’s assets invested in the central fund will not be fixed in advance of any contract holder’s investment and will be subject_to change by manager at any time in addition a contract holder does not have and will not have any current knowledge of insurance fund’s specific assets or insurance fund’s specific allocation to the central fund ruling based on all the facts and circumstances insurance fund’s investment in the central fund will not give rise to an impermissible level of investor_control by the contract holders of variable_contracts that are funded by separate_accounts that invest in insurance fund and will not cause the contract holders to be treated as owners of the shares of insurance fund for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-137922-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely donald j drees jr senior technician reviewer branch financial institutions products
